Citation Nr: 0829463	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder, 
claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in St. Louis, Missouri, which denied service connection 
for hypertension and a skin disorder claimed as a result of 
exposure to herbicide, in pertinent part.  


FINDINGS OF FACT

1.  Hypertension was not manifest during service, 
hypertension was not manifest within one year of separation, 
and the veteran's hypertension is not attributable to 
service.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and he is presumed to have been exposed to Agent 
Orange or other herbicide agents during that time.

3.  A chronic skin disorder was not manifested in service; 
any current skin disorder is not shown to be related to his 
service, including any herbicide exposure.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have occurred therein.  38 
U.S.C. §§ 1110, 1112, 1113, 1131 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  A skin disorder was not incurred in or aggravated by 
active service, it may not be presumed to have occurred 
therein, nor is it proximately due to a service-connected 
disability.  38 U.S.C. §§ 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I. Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See Dingess, 
19 Vet. App. at 486.

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2002 gave the veteran both second- 
and third-element notice.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  That letter 
also gave the veteran notice of the first three parts of the 
first-element Dingess notice.  

Failure to provide pre-adjudicative notice of any element is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007).  The Secretary must show 
that this error was not prejudicial to the veteran, and can 
do so in three ways: by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In Sanders, 
the Federal Circuit recognized that this was not an 
exhaustive list of ways the Secretary could demonstrate lack 
of prejudice.  Sanders, 487 F.3d at 889.  For the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  Id. at 891; 
see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) 
(noting that the adjudication is also essentially fair if the 
lack of notice does not "render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim").  

In this case, the failure to provide VCAA-compliant notice 
did not affect the essential fairness of this adjudication 
and was not prejudicial.  The Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for the veteran's claims.  Thus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot, and no further 
notice is needed.  The Board may proceed with consideration 
of the claim on the merits.  See generally Sanders, 487 F.3d 
881; Dingess, 19 Vet. App. 473.  

Finally, in Pelegrini v. Principi, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to the 
requirements of Quartuccio.  18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
The veteran's service medical records, VA medical records, 
and private medical records are in the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In McLendon v. Nicholson, the Court held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  20 Vet. App. 79, 81 (2006).

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  This evidence is insufficient to trigger VA's 
duty to provide an examination.  As will be discussed below, 
the Secretary has made a determination that (1) the 
hypertension is not at least as likely as not a disorder 
resulting from an in-service occurrence and (2) the skin 
disorder is not at least as likely as not a disorder 
resulting from herbicide exposure.  Given the lack of 
competent evidence in support of, and the presence of 
evidence against, the claim, the Board concludes that an 
examination is not warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. 103, rev'd 
on other grounds, 444 F.3d 1328.

II. Service Connection

A.  Hypertension

Hypertension is a disorder which may be directly connected to 
a veteran's service.  To establish direct service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Veterans are generally competent to give evidence about what 
they experience.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (veterans may testify to matters of personal 
knowledge, typically those observations associated with the 
five senses).  A veteran, however, is not competent to 
diagnose a medical disorder or render an opinion as to the 
cause or etiology of any current disorder when he does not 
have the requisite medical knowledge or training.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

The recent private medical records identified in this case 
all reflect a diagnosis of hypertension since 2001, 
constituting clear evidence of a current disability.  See 
Hickson, 12 Vet. App. at 253.

Regarding the second element, evidence of an in-service 
occurrence or aggravation, the veteran states that 
hypertension had its onset during his time in service and 
that he received treatment while in boot camp.  Id.  VA has 
not found, nor has the veteran provided, any further 
substantiation for this treatment during boot camp.  As such, 
this statement does not support a finding that the veteran's 
hypertension had its onset during service.  To the contrary, 
the veteran's separation exam shows his blood pressure was 
112/72, well within the normal range.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2007).  (Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm.) or greater, or systolic blood pressure that 
is predominantly 160 mm.)  His induction exam shows his blood 
pressure was 128/64, also within the normal range.  See id.  
Because the only evidence from the time the veteran entered 
the service until thirty-one years later reflects normal 
blood pressure, the only conclusion to be reached is that 
hypertension did not occur during, nor was it present before, 
service.  See Hickson, 12 Vet. App. at 253.

Finally, there is no medical nexus between an in-service 
injury or disease and the current disability.  Id.  The 
veteran is presently hypertensive; private medical records 
all indicate a diagnosis of hypertension since 2001.  The 
veteran has pointed to no medical treatment records 
documenting, nor has he given any explanation concerning the 
lack of, a diagnosis for hypertension during the thirty-one 
years between his completion of service and the 2001 
treatment.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of a current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, in the absence 
of any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a conclusion of 
service connection for hypertension.  See Hickson, 12 Vet. 
App. at 253.

This conclusion, however, does not end the analysis.  The 
veteran's hypertension could be presumptively connected to 
service.  Service connection may be established for a current 
disability, such as hypertension, on the basis of a legal 
presumption that certain chronic diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C. §§ 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Presumptive 
service connection for hypertension may be established by 
showing that the veteran served continuously for more than 90 
days during a period of war and that the hypertension 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  Here, the earliest evidence of the 
veteran's hypertension is decades after service and thus, the 
presumption is inapplicable.

B.  Skin Disorder, Claimed as the Result of Herbicide 
Exposure

The veteran next claims service connection for a skin 
disorder resulting from exposure to Agent Orange.  A veteran 
who served in active military service in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to herbicide agents, including the herbicide commonly 
referred to as Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran served in Vietnam from 
September 1969 to February 1970 and is presumed to have been 
exposed to Agent Orange.  Particular diseases are deemed 
associated with herbicide exposure and shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military service if the requirements of 38 
U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met and if 
the diseases become manifest to a degree of 10 percent or 
more from the date of separation from service, even though 
there is no record of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309.  

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In his original claim, the veteran asserts that service 
connection should be granted for a skin disorder based on his 
Agent Orange exposure.  In his Notice of Disagreement, he 
indicates that he is not as worried about the non-healing 
ulcers on his legs, but more so "the redness and rash and 
burning around the ulcers."  The veteran's medical records 
demonstrate that since 2001, he has been noted as having a 
rash on the trunk and extremities, which apparently healed 
between late March and July 2002, and ulcers.  The Board will 
consider service connection for the rashes, redness, and the 
ulcers.

Skin ulcers, "rashes," and "redness of the skin" do not 
appear on the list of disorders presumed as a result of Agent 
Orange exposure and they may not be service-connected by way 
of the presumption.  See 38 C.F.R. §§ 3.307; 3.309(e).  

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude an appellant from establishing 
service connection for Agent-Orange-related diseases with 
proof of actual direct causation.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999) (citing Combee v. Brown, 34 F.3d 1039[, 
1044] (Fed. Cir. 1994)).  Here, the veteran's claim may not 
prevail as there is no medical evidence directly linking the 
veteran's skin problems to herbicide exposure. 

As noted above, to establish direct service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, 12 Vet. App. at 253.

While the veteran states he incurred the skin disorder during 
service, his first treatment for the disorder occurred in 
November 2001.  While a veteran may be competent to give 
evidence about what he experienced, he is incompetent to 
diagnose a medical disorder or render an opinion as to the 
cause or etiology of any current disorder when he does not 
have the requisite medical knowledge or training.  See Layno, 
6 Vet. App. at 469-70; Rucker, 10 Vet. App. at 74.  The 
veteran has provided extensive private medical records 
detailing the various treatments he has undergone, yet this 
treatment began only in 2001, three decades after his 
service.  The veteran's service medical records do not 
reflect any ulcers or a skin disorder to include a skin 
disorder manifested by redness and a rash.  The preponderance 
of the evidence does not support direct service connection.  
See Hickson, 12 Vet. App. at 253.

In the alternative, service connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310.  Establishing service connection on this 
"secondary" basis requires evidence sufficient to show that 
(1) a current disability exists and (2) the current 
disability was either caused or aggravated by a service-
connected disability. 38 C.F.R. § 3.310(a); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As noted, the medical evidence includes a diagnosis that the 
non-healing ulcers are caused by the veteran's hypertension.  
Because there is no service connection for hypertension, it 
will not support secondary service connection for the skin 
disorder as a matter of law.  See 38 C.F.R. § 3.310.

In conclusion, while the veteran's service in Vietnam allows 
for a presumption of herbicide exposure in the present case, 
no diagnosed skin disorder is among the diseases listed under 
38 C.F.R. § 3.309(e), precluding a grant of presumptive 
service connection as due to herbicide exposure.  
Additionally, the competent clinical evidence of record fails 
to show any in-service complaints or treatment for a skin 
disorder, nor for thirty-one years thereafter, when the 
veteran was first diagnosed to have a skin disorder.  
Furthermore, the competent clinical evidence of record does 
not attribute any current skin disorder to service, to 
include herbicide exposure.  Finally, secondary service 
connection for the skin disorder is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 55 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a skin disorder, 
claimed as the result of herbicide exposure, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


